[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION TO STRIKE #118 CT Page 4357
The plaintiff, Jeanette Luce, moves to strike the defendant's first special defense which alleges collateral source payments.
Although there is a split of authority in the state superior courts as to whether a defendant may validly plead collateral source payments as a special defense, the Court is persuaded by the weight of authority which disallows such a defense, and arguments cited in those cases, and therefore, grants the plaintiff's motion to strike.
See Jeffreys v. Bombassei, 8 CSCR 261 (March 15, 1993, Jones, J.); Kelly v. Reynolds, 8 CSCR 129 (January 5, 1993, Lehaney, J.); Darling v. Peerless Ins. Co., 7 CSCR 1328 (December 14, 1992, Teller, J.); Patel v. W. F. Painting, 7 CSCR 136 (January 27, 1992, Mihalakos, J.).
BY THE COURT,
William M. Shaughnessy Judge, Superior Court